              Case 2:20-cv-01606-BJR Document 43 Filed 01/22/21 Page 1 of 2




 1                                                                The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                              UNITED STATES DISTRICT COURT
13                             WESTERN DISTRICT OF WASHINGTON
14                                       AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                  NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                       DEFENDANTS’ PRAECIPE RE: REPLY
20   Nevada Limited Liability Company,                  IN SUPPORT OF MOTION TO DISMISS
21                                                      (Dkt. 33)
22                      Plaintiffs,
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                      Defendants.
32
33
34          Pursuant to Local Rule 7(m), Defendants file this Praecipe to present evidence
35   responding to the Praecipe and accompanying Declaration of Lori Ann Barnhart filed by
36
37   Plaintiffs on January 13, 2021 (Dkt. 38, 38-1). Defendants could not have filed this evidence
38
39   with their January 6, 2021 Reply in Support of their Motion to Dismiss (Dkt. 33), because
40
41   Plaintiffs did not present this evidence until January 13, 2021. The evidence Defendants wish to
42   add to the record is in the form of the Supplemental Declaration of Michael P. Brown, and the
43
44   Second Supplemental Declaration of Katherine Paulson.
45


     DEFENDANTS’ PRAECIPE                                          G O R DO N     600 University Street
                                                                     T IL DE N    Suite 2915
                                                                    THOMAS        Seattle, WA 98101
                                                                   C O R DE L L   206.467.6477
               Case 2:20-cv-01606-BJR Document 43 Filed 01/22/21 Page 2 of 2




 1          These two supplemental declarations demonstrate that almost every material assertion of
 2
 3   fact set forth in the Declaration of Lori Ann Barnhart, filed with Plaintiffs’ Praecipe on January
 4
     13, 2021, is demonstrably false and is flatly contradicted by the very emails on which the
 5
 6   declaration purports to rely. Those emails reflect 18 days of written communications between
 7
 8   Ms. Barnhart and the undersigned, as well as two telephone calls. Of critical importance is the
 9
10   fact that Ms. Barnhart’s testimony relies heavily on characterizations of those emails, but
11
     Plaintiffs’ fail to attach a single one of those emails to her declaration. There is no justification
12
13   for that failure. Ms. Barnhart’s filed declaration is also perfectly inconsistent with a declaration
14
15   she helped the undersigned prepare, and was ready and eager to sign on January 6, 2021, before
16
17   she “flipped” sides in this dispute and signed a declaration on behalf of Plaintiffs. Defendants
18
     believe that this sudden recantation is explained by the facts set forth in the Supplemental Brown
19
20   Declaration filed herewith.
21
22          Also of critical importance is this: shortly after Ms. Barnhart’s declaration was filed,
23
24   Defendants came into possession of evidence that strongly suggests Ms. Barnhart may not have
25   been aware of what she was signing when she executed that declaration, and did not understand
26
27   which side of this dispute she was in communication with when that declaration was prepared.
28
29   At a minimum, this evidence warrants this Court’s further attention.
30
31           DATED this 22nd day of January, 2021.
32
33                                              GORDON TILDEN THOMAS & CORDELL LLP
34                                              Attorneys for Defendants
35
36                                              By     s/ Michael P. Brown
37                                                    Michael P. Brown, WSBA #45618
38                                                    600 University Street, Suite 2915
39                                                    Seattle, Washington 98101
40                                                    206.467.6477
41                                                    mbrown@gordontilden.com
42
43
44
45


     DEFENDANTS’ PRAECIPE                                              G O R DO N     600 University Street
                                                                         T IL DE N    Suite 2915
                                                                        THOMAS        Seattle, WA 98101
                                                                       C O R DE L L   206.467.6477
